Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A removable load bearing pivot arm adapted to be attached removably onto an end of a lift arm of a stationary vehicle lift, comprising:
an elongated pivot bar member having a proximal end and a distal end, with said proximal end being adapted to fit removably onto the end of said lift arm;
a pivot lock pin being removably mounted into a bore formed in the proximal end of said pivot bar member and a greppable surface at the other end thereof to permit the pivot locking pin to be turned;
a female threaded member mounted on a proximal end of the elongated pivot bar member and adapted for receiving the male threads at said one end of the pivot locking pin; and
a lift pad assembly positioned at the distal end of said elongated pivot bar member an elongated pivot bar member 

2. (Currently Amended) The removable load bearing pivot arm according to claim 1, wherein said elongated pivot bar member is formed of an upper elongated plate, a lower elongated plate, and a side member joined to the upper and lower elongated plates and said said elongated pivot bar member 
3. (Currently Amended) The removable load bearing pivot arm according to claim 2, wherein said female threaded member is formed at a proximal end of said upper elongated plate.

4. (Currently Amended) The removable load bearing pivot arm according to claim 1, further comprising a removable retaining pin removably inserted into a bore formed in the distal end of said elongated pivot bar member for releasably locking the shaft against rotation.

5. (Currently Amended) The removable load bearing pivot arm according to claim 1, wherein said pivot pad lift receiver includes a lower generally cylindrical stub member adapted to fit into a female receptacle on the lift member of said mobile caddy.

claim 5, wherein said pivot pad lift receiver further includes a disk member above said generally cylindrical stub member and adjacent therewith, having a diameter greater than said generally cylindrical stub member.

7. (Currently Amended) The removable load bearing pivot arm according to claim 6, wherein said disk member includes one or more flat faces on a peripheral wall thereof and adapted for receiving a turning tool.

8. (Currently Amended) The removable load bearing pivot arm according to claim 1, wherein said proximal end of said upper elongated plate includes a hexagonal recess, and a hex nut removably disposed therein.

9. (Currently Amended) The removable load bearing pivot arm according to claim 1, wherein said shaft extends through the distal end of said elongated pivot bar 

10. (Currently Amended) A clamp lift pad assembly removably disposed upon a caddy lift arm of a mobile lift caddy that is configured for removing a vehicle from a primary lift and carrying such vehicle to a location away from the primary lift, the primary lift having a plurality of lift arms; said clamp lift pad assembly including: a base member supported on an associated caddy lift arm for engaging a vehicle on said primary lift; a horizontal pad member supported on said base member, having first and second side 

11. (Currently Amended) The clamp lift pad assembly according to claim 10 wherein said base member includes a notched plate with a notch at one end thereof adapted to accommodate a removable load bearing pivot arm that is attached to one end of an associated lift arm of the primary lift.

12. (Currently Amended) The clamp lift pad assembly according to claim 10 wherein said actuator member is mounted on said base member.

13. (Currently Amended) The clamp lift pad assembly according to claim 10 wherein said base member includes a post upon which said horizontal pad member is affixed.

claim 10 wherein sad bar member has a generally gamma shaped profile.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a removable load bearing arm and a clamp lift pad assembly, wherein the removable load bearing arms is provided with a pivot lock pin for allowing pivoting of the load bearing arms and a lift pad assembly for supporting a vehicle while also being capable of being received by a lift member on a mobile lift caddy.  The claims further define the lift pad assembly having a pivotable clamp with an actuator for engaging and disengaging a caddy lift arm.  The closest prior art of Ringler et al. US 2018/0201490 and Thomas US 2017/0297472 both teach decouplable lifting platforms wherein the platform is provided with removable lifting pads that can engage and disengage with a mobile caddy/cart allowing for the transfer of a vehicle to and from a lift.  The prior art of record, however, fails to disclose, teach or suggest to one of ordinary skill in the art, wherein the pivoting lift arms are removable from said lift and are provided with lift pad assemblies for engaging a mobile lift caddy and wherein the lift pad assemblies are provided with a pivotable clamp for engaging and disengaging a mobile lift caddy.  For the above reasons, the claims overcome the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723